Bell and Grice, Justices,
concurring specially. The first division of the opinion seems to rule that equity, having "concurrent jurisdiction” with the court of ordinary of actions for accounting against executors and administrators, will exercise such jurisdiction, regardless of whether the facts are such as to render an accounting in the court of ordinary inadequate for any reason. We are inclined to the view that equity, while having concurrent jurisdiction or power in such matters, will not exercise it unless the remedy at law is inadequate; but since in the present case there were special facts to render the equitable action more adequate and complete, we do not deem it necessary to rule on this question and merely concur in the result as to this phase of the case. See Strickland v. Strickland, 147 Ga. 494 (supra); Terry v. Chandler, 172 Ga. 715 (supra); Evans v. Pennington, 177 Ga. 56 (169 S. E. 349). Otherwise we concur in the opinion as written.